 



(EXCESS PLAN LOGO) [w31818w3181802.gif]
MERCER INSURANCE GROUP, INC.
401(k) MIRROR PLAN
Plan Document
(LOGO) [w31818w3181803.gif]
© 2003 Executive Benefit Services, Inc.
4140 ParkLake Avenue, Suite 500
Raleigh, NC 27612

 



--------------------------------------------------------------------------------



 



(EXCESS PLAN LOGO) [w31818w3181804.gif]
MERCER INSURANCE, GROUP, INC.
401(k) MIRROR PLAN
TABLE OF CONTENTS

                              Page Section 1.  
Purpose:
    1          
 
        Section 2.  
Definitions:
    1     2.1    
“Accrued Benefit”
    1     2.2    
“Active Participant” ,
    1     2.3    
“Adoption Agreement”
    2     2.4    
“Beneficiary”
    2     2.5    
“Board”
    2     2.6    
“Committee”
    2     2.7    
“Compensation”
    2     2.8    
“Crediting Date”
    2     2.9    
“Deferred Compensation Account”
    2     2.10    
“Disability”
    2     2.11    
“Education Account”
    3     2.12    
“Education Subaccount”
    3     2.13    
“Education Recipient”
    3     2.14    
“Effective Date”
    3     2.15    
“Employee”
    3     2.16    
“Employer”
    4     2.17    
“Employer Credits”
    4     2.18    
“Independent Contractor”
    4     2.19    
“In-Service Account”
    4     2.20    
“Normal Retirement Date”
    4     2.21    
“Participant”
    5     2.22    
“Participating Employer”
    5     2.23    
“Plan”
    5     2.24    
“Plan Administrator”
    5     2.25    
“Plan Year”
    5     2.26    
“Qualifying Distribution Event”
    5     2.27    
“Retire” or “Retirement”
    5     2.28    
“Retirement Account”
    5     2.29    
“Salary Deferral Agreement”
    6     2.30    
“Salary Deferral Credits”
    6     2.31    
“Service”
    6     2.32    
“Sponsor”
    6     2.33    
“Spouse” or “Surviving Spouse”
    6     2.34    
“Trust”
    6     2.35    
“Trustee”
    6     2.36    
“Years of Service”
    6  

i



--------------------------------------------------------------------------------



 



                              Page Section 3  
Participation:
    7          
 
        Section 4.  
Credits to Deferred Compensation Account:
    7     4.1    
Salary Deferral Credits
    7     4.2    
Employer Credits
    8     4.3    
Deferred Compensation Account
    8          
 
        Section 5.  
Qualifying Distribution Events:
    8     5.1    
Death of a Participant
    8     5.2    
Disability of a Participant
    9     5.3    
Termination of Service
    9     5.4    
Retirement
    9          
 
        Section 6.  
Distributions While in Service:
    9     6.1    
In-Service Withdrawals
    9     6.2    
Financial Hardship Withdrawals
    10     6.3    
“Haircut” Withdrawals
    11     6.4    
Education Withdrawals
    11          
 
        Section 7.  
Qualifying Distribution Events Payment Options:
    12     7.1    
Payment Options
    12     7.2    
Prepayment
    13          
 
        Section 8.  
Vesting:
    13          
 
        Section 9.  
Accounts; Deemed Investment; Adjustments to Account:
    14     9.1    
Accounts
    14     9.2    
Deemed Investments
    14     9.3    
Adjustments to Deferred Compensation Account
    14          
 
        Section 10.  
Benefit Exchange:
    15          
 
        Section 11  
Transfer to Qualified Plan:
    15     11.1    
Maximize Qualified Plan Deferrals
    15     11.2    
Maximize Qualified Plan Match
    16     11.3    
Transfer Deferral to Qualified Plan
    16     11.4    
Credit Match to Qualified Plan
    16     11.5    
Compliance with Qualified Plan
    17          
 
        Section 12.  
Administration by Committee:
    17     12.1    
Membership of Committee
    17     12.2    
Committee Officers; Subcommittee
    17     12.3    
Committee Meetings
    17     12.4    
Transaction of Business
    18     12.5    
Committee Records
    18     12.6    
Establishment of Rules
    18     12.7    
Conflicts of Interest
    18  

ii



--------------------------------------------------------------------------------



 



                              Page   12.8    
Correction of Errors
    18     12.9    
Authority to Interpret Plan
    19     12.10    
Third Party Advisors
    19     12.11    
Compensation of Members
    19     12.12    
Expense Reimbursement
    19     12.13    
Indemnification
    19          
 
        Section 13  
Contractual Liability; Trust:
    20     13.1    
Contractual Liability
    20     13.2    
Trust
    20          
 
        Section 14  
Allocation of Responsibilities:
    21     14.1    
Board
    21     14.2    
Committee
    21     14.3    
Plan Administrator
    21          
 
        Section 15  
Benefits Not Assignable; Facility of Payments:
    21     15.1    
Benefits not Assignable
    21     15.2    
Payments to Minors and Others
    22          
 
        Section 16.  
Beneficiary:
    22          
 
        Section 17.  
Amendment and Termination of Plan:
    23          
 
        Section 18.  
Communication to Participants:
    23          
 
        Section 19.  
Claims Procedure:
    24     19.1    
Filing of a Claim for Benefits
    24     19.2    
Notification to Claimant of Decision
    24     19.3    
Procedure for Review
    25     19.4    
Decision on Review
    25     19.5    
Action by Authorized Representative of Claimant
    25          
 
        Section 20.  
Miscellaneous Provisions:
    26     20.1    
Set off
    26     20.2    
Notices
    26     20.3    
Lost Distributees
    26     20.4    
Reliance on Data
    27     20.5    
Receipt and Release for Payments
    27     20.6    
Headings
    27     20.7    
Continuation of Employment
    27     20.8    
Merger or Consolidation; Assumption of Plan
    28     20.9    
Construction
    28  

iii



--------------------------------------------------------------------------------



 



(EXCESS PLAN LOGO) [w31818w3181804.gif]
MERCER INSURANCE, GROUP, INC.
401 (k) MIRROR PLAN
          Section 1. Purpose:
          By execution of the Adoption Agreement, the Employer has adopted the
Plan set forth herein to provide a means by which certain management Employees
and Independent Contractors of the Employer may elect to defer receipt of
current Compensation from the Employer in order to provide Retirement and other
benefits on behalf of such Employees and Independent Contractors of the
Employer, as selected in the Adoption Agreement. The Plan is not intended to be
a tax-qualified retirement plan under Section 401(a) of the Internal Revenue
Code (the “Code”). The Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation benefits for a
select group of management or highly compensated employees under
Sections 201(2), 301(a)(3) and 401(a)(l) of the Employee Retirement Income
Security Act of 1974 and independent contractors.
          Section 2. Definitions:
          As used in the Plan, including this Section 2, references to one
gender shall include the other and, unless otherwise indicated by the context:
          2.1 “Accrued Benefit” means, with respect to each Participant, the
balance credited to his Deferred Compensation Account.
          2.2 “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant immediately upon a determination by the
Committee that the Participant has ceased to be an Employee or Independent
Contractor, or that the Participant no longer meets the eligibility requirements
of the Plan.

 



--------------------------------------------------------------------------------



 



          2.3 “Adoption Agreement” means the written agreement pursuant to which
the Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.
          2.4 “Beneficiary” means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 16 of the Plan.
          2.5 “Board” means the Board of Directors of the Employer, if the
Employer is a corporation. If the Employer is not a corporation, “Board” shall
mean the Employer.
          2.6 “Committee” means the administrative committee provided for in
Section 12.
          2.7 “Compensation” shall have the meaning designated in the Adoption
Agreement.
          2.8 “Crediting Date” means the date designated in the Adoption
Agreement for crediting the amount of any Salary Deferral Credits to the
Deferred Compensation Account of a Participant. Employer Credits may be credited
to the Deferred Compensation Account of a Participant on any day that securities
are traded on a national securities exchange.
          2.9 “Deferred Compensation Account” means the sum of the amounts
credited to the Retirement Account, the In-Service Account and the Education
Account of each Participant, as applicable. The Deferred Compensation Account of
each Participant shall be adjusted as provided in Section 9.
          2.10 “Disability” means disability as defined in the Adoption
Agreement.

2



--------------------------------------------------------------------------------



 



          2.11 “Education Account” means a separate account to be kept for each
Participant that can be divided into one or more Education Subaccounts as
described in Section 6.4. The Education Account shall be established, adjusted
for payments, credited with Salary Deferral Credits, and credited or debited for
deemed investment gains or losses in the same manner and at the same time as
such adjustments are made to the Deferred Compensation Account under Section 9
and in accordance with the rules and elections in effect under Section 9.
          2.12 “Education Subaccount” means the subaccount of the Education
Account which is maintained with respect to an Education Recipient. If the
Participant does not designate more than one Education Recipient, the Education
Account shall be the Education Subaccount with respect to such Education
Recipient.
          2.13 “Education Recipient” means the individual designated by the
Participant in the Salary Deferral Agreement with respect to whom the
Participant will create an Education Subaccount.
          2.14 “Effective Date” shall be the date designated in the Adoption
Agreement as of which the Plan first becomes effective.
          2.15 “Employee” means an individual in the Service of the Employer if
the relationship between the individual and the Employer is the legal
relationship of employer and employee and if the individual is a highly
compensated or management employee of the Employer. An individual shall cease to
be an Employee upon the Employee’s termination of Service.

3



--------------------------------------------------------------------------------



 



          2.16 “Employer” means the Employer identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. The Employer
may be a corporation, a limited liability company, a partnership or sole
proprietorship. All references herein to the Employer shall be applied
separately to each such Employer as if the Plan were solely the Plan of that
Employer.
          2.17 “Employer Credits” means the amounts credited to the
Participant’s Retirement Account by the Employer pursuant to the provisions of
Section 4.2.
          2.18 “Independent Contractor” means an individual in the Service of
the Employer if the relationship between the individual and the Employer is not
the legal relationship of employer and employee. An individual shall cease to be
an Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.
          2.19 “In-Service Account” means a separate account to be kept for each
Participant, as described in Section 6.1. The In-Service Account shall be
established, adjusted for payments, credited with Salary Deferral Credits, and
credited or debited for deemed investment gains or losses in the same manner and
at the same time as such adjustments are made to the Deferred Compensation
Account under Section 9 and in accordance with the rules and elections in effect
under Section 9.

          2.20 “Normal Retirement Date” of a Participant is designated in the
Adoption Agreement. The “Retirement Date” of a Participant means the date the
Participant attains his Retirement Age.

4



--------------------------------------------------------------------------------



 




          2.21 “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has an Accrued Benefit under the Plan.
          2.22 “Participating Employer” means any trade or business (whether or
not incorporated) which adopts this Plan with the consent of the Employer
identified in the Adoption Agreement.
          2.23 “Plan” means The Executive Nonqualified Excess Plan™, as herein
set out or as duly amended. The name of the Plan as applied to the Employer
shall be designated in the Adoption Agreement.
          2.24 “Plan Administrator” means the person designated in the Adoption
Agreement. If the Plan Administrator designated in the Adoption Agreement is
unable to serve, the Employer shall be the Plan Administrator.
          2.25 “Plan Year” means the twelve-month period ending on the last day
of the month designated in the Adoption Agreement.
          2.26 “Qualifying Distribution Event” means the Participant’s
Retirement or the termination of Participant’s Service with the Employer for any
reason, including as a result of his death or Disability, as described in
Section 5.
          2.27 “Retire” or “Retirement” means Retirement within the meaning of
Section 5.4.
          2.28 “Retirement Account” means a separate account to be kept for each
Participant, as described in Section 4.3. The Retirement Account shall be
established, adjusted for payments, credited with Salary Deferral Credits and
Employer Credits, and credited or debited for deemed investment gains or losses
in the same manner and at the same time as such
          

5



--------------------------------------------------------------------------------



 




adjustments are made to the Deferred Compensation Account under Section 9 and in
accordance with the rules and elections in effect under Section 9.
          2.29 “Salary Deferral Agreement” means a written agreement entered
into between a Participant and the Employer pursuant to the provisions of
Section 4.1
          2.30 “Salary Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.
          2.31 “Service” means employment by the Employer as an Employee. If the
Participant is an Independent Contractor, “Service” shall mean the period during
which the contractual relationship exists between the Employer and the
Participant.
          2.32 “Sponsor” means Executive Benefit Services, Inc.
          2.33 “Spouse” or “Surviving Spouse” means, except as otherwise
provided in the Plan, the legally married spouse or surviving spouse of a
Participant.
          2.34 “Trust” means the trust fund established pursuant to
Section 13.2, if designated by the Employer in the Adoption Agreement.
          2.35 “Trustee” means the trustee, if any, named in the agreement
establishing the Trust and such successor or additional trustee as may be named
pursuant to the terms of the agreement establishing the Trust.
          2.36 “Years of Service” means each Plan Year of Service completed by
the Participant. For vesting purposes, Years of Service shall be calculated from
the date designated in the Adoption Agreement.
          

6



--------------------------------------------------------------------------------



 



          Section 3. Participation;
          The Committee in its discretion shall designate each Employee or
Independent Contractor who is eligible to participate in the Plan. An Employee
or Independent Contractor designated by the Committee as a Participant who has
not otherwise entered the Plan shall enter the Plan and become a Participant as
of the date determined by the Committee. A Participant who separates from
Service with the Employer and who later returns to Service will not be an Active
Participant under the Plan except upon satisfaction of such terms and conditions
as the Committee shall establish upon the Participant’s return to Service,
whether or not the Participant shall have an Accrued Benefit remaining under the
Plan on the date of his return to Service.
          Section 4. Credits to Deferred Compensation Account:
          4.1 Salary Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Salary Deferral
Agreement with the Employer, to defer his Compensation from the Employer by a
dollar amount or percentage specified in the Salary Deferral Agreement. The
amount of the Participant’s Salary Deferral Credit shall be credited by the
Employer to the Deferred Compensation Account maintained for the Participant
pursuant to Section 9. The following special provisions shall apply with respect
to the Salary Deferral Credits of a Participant:
     4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Salary Deferral
Credit for the period ending on such Crediting Date.
     4.1.2 An election pursuant to Section 4.1 shall be made by the Participant
by executing and delivering a Salary Deferral Agreement to the Committee. The
Salary Deferral Agreement shall become effective with respect to such
Participant as of the first full payroll period commencing on or immediately
following the first day of the Plan Year which occurs after the date such Salary
Deferral Agreement is received by the Committee; provided, that a Participant
who first becomes a Participant in the Plan during a Plan Year may enter into a
Salary Deferral Agreement to be effective as of the first payroll period next
following the date he enters the Plan. A Participant’s election shall continue

7



--------------------------------------------------------------------------------



 



in effect, unless earlier modified by the Participant, until the Service of the
Participant is terminated, or, if earlier, until the Participant ceases to be an
Active Participant under the Plan.
     4.1.3 A Participant may unilaterally modify a Salary Deferral Agreement
(either to increase or decrease the portion of his future Compensation which is
subject to salary deferral within the percentage limits set forth in Section 4.1
of the Adoption Agreement) by providing a written modification of the Salary
Deferral Agreement to the Employer. The modification shall become effective as
of the first full payroll period commencing on or immediately following the
first day of the Plan Year which occurs after the date such written modification
is received by the Committee. The Participant may terminate the Salary Deferral
Agreement effective as of the date designated in the Adoption Agreement.
     4.1.4 The Committee may from time to time establish policies or rules
governing the manner in which Salary Deferral Credits may be made.
          4.2 Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement.
          4.3 Deferred Compensation Account. Unless otherwise designated by the
Participant in the Salary Deferral Agreement, all Salary Deferral Credits made
pursuant to Section 4.1 shall be credited to the Retirement Account of the
Participant. All Employer Credits made pursuant to Section 4.2 shall be made to
the Retirement Account of the Participant. The Retirement Account is a part of
the Deferred Compensation Account of a Participant and shall be distributed upon
a Qualifying Distribution Event.
          Section 5. Qualifying Distribution Events:
          5.1 Death of a Participant. If a Participant dies while in Service,
the Employer shall pay a benefit to the Participant’s Beneficiary in the amount
designated in the Adoption Agreement. Payment of such benefit shall be made by
the Employer pursuant to Section 7. If a Participant dies following his
Retirement or termination of Service for any

8



--------------------------------------------------------------------------------



 



reason, including Disability, and before all payments to him under the Plan have
been made, the balance of the Participant’s vested Accrued Benefit shall be paid
by the Employer to the Participant’s Beneficiary pursuant to Section 7, and such
balance shall be determined as of the commencement date of the payments.
          5.2 Disability of a Participant. If a Participant suffers a Disability
while in Service prior to his Normal Retirement Date, he shall terminate Service
with the Employer as of the date of the establishment of his Disability,
whereupon he shall commence receiving payment of his vested Accrued Benefit,
determined as of the commencement date of the payments. Such benefit shall be
paid by the Employer as provided in Section 7.
          5.3 Termination of Service. If the Service of a Participant with the
Employer shall be terminated for any reason other than Retirement, Disability or
death, his vested Accrued Benefit shall be paid to him by the Employer as
provided in Section 7, and such Accrued Benefit shall be determined as of the
commencement date of the payments. If a Participant’s Accrued Benefit is not
fully vested at his termination of employment, he shall forfeit that portion of
his Accrued Benefit that is not fully vested. If he subsequently returns to
Service with the Employer, he shall be treated as a new Participant for purposes
of determining the vested portion of his Accrued Benefit.
          5.4 Retirement. A Participant who is in Service on or after his Normal
Retirement Date shall be eligible to Retire and commence receiving payment of
his Accrued Benefit. Payment of such benefit shall be made by the Employer
pursuant to Section 7.

          Section 6. Distributions While in Service:
          6.1 In-Service Withdrawals. If the Employer designates in the Adoption
Agreement that in-service withdrawals are permitted under the Plan, a
Participant may elect in the Salary Deferral Agreement to withdraw a designated
amount from his Deferred

9



--------------------------------------------------------------------------------



 



Compensation Account at the specified time or times designated by the
Participant in the Salary Deferral Agreement, and the Participant’s In-Service
Account shall be credited with the amount designated for in-service withdrawals.
The following special provisions shall apply with respect to the In-Service
Account:
     6.1.1 Notwithstanding any provision in this Section 6 to the contrary, if
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance of his In-Service Account has been distributed to him, then
the balance in the In-Service Account on the date of the Qualifying Distribution
Event shall be distributed to him in the same manner and at the same time as his
Deferred Compensation Account is distributed to him under Section 7 and in
accordance with the rules and elections in effect under Section 7.
     6.1.2 If permitted by the Employer in the Adoption Agreement, a Participant
may defer the date of any withdrawal from the In-Service Account by giving
notice of the new withdrawal date to the Committee within the time limits
specified in the Adoption Agreement.
          6.2 Financial Hardship Withdrawals. If the Employer designates in the
Adoption Agreement that financial hardship withdrawals are permitted under the
Plan, a distribution of the Deferred Compensation Account may be made to a
Participant on account of financial hardship, subject to the following
provisions:
     6.2.1 A Participant may, at any time prior to his Retirement or termination
of Service for any reason, including Disability, make application to the
Committee to receive a distribution in a lump sum of all or a portion of the
vested Accrued Benefit credited to his Deferred Compensation Account (determined
as of the date the distribution, if any, is made under this Section 6.2) because
of an unforeseeable emergency that results in severe financial hardship to the
Participant. A distribution because of an unforeseeable emergency shall not
exceed the amount required to meet the immediate financial need created by the
unforeseeable emergency and not otherwise reasonably available from other
resources of the Participant. Examples of an unforeseeable emergency shall
include but shall not be limited to those financial needs arising on account of
a sudden or unexpected illness or accident of the Participant or of a dependent
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

10



--------------------------------------------------------------------------------



 



     6.2.2 The Participant’s request for a distribution on account of financial
hardship must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of financial hardship.
     6.2.3 If a distribution under this Section 6.2 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of a financial hardship. If a
Participant’s termination of Service occurs after a request is approved in
accordance with this Section 6.2.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan. Only one financial hardship distribution shall be made within any Plan
Year.
     6.2.4 The Committee may from time to time adopt additional policies or
rules governing the manner in which such distributions may be made so that the
Plan may be conveniently administered.
          6.3 “Haircut” Withdrawals. If the Employer designates in the Adoption
Agreement that “haircut” withdrawals are permitted under the Plan, a Participant
in Service may at his option make one or more withdrawals from his Deferred
Compensation Account by written request to the Committee; provided, however,
that a Participant who requests a withdrawal under this Section 6.3 shall incur
a penalty (the “haircut”) equal to a percentage (not less than 10%), as
designated by the Employer in the Adoption Agreement, of the amount withdrawn,
and this penalty shall be forfeited from the Deferred Compensation Account of
the Participant notwithstanding the provisions of Section 8.

          6.4 Education Withdrawals. If the Employer designates in the Adoption
Agreement that education withdrawals are permitted under the Plan, a Participant
may elect in the Salary Deferral Agreement for a designated percentage or dollar
amount of the Salary Deferral Credits to be credited to the Education Account of
the Education Recipient designated by the Participant. If the Participant
designates more than one Education Recipient, the

11



--------------------------------------------------------------------------------



 



Education Account shall be divided into Education Subaccounts for each Education
Recipient, and the Participant may designate in the Salary Deferral Agreement
the percentage or dollar amount of each Salary Deferral Credit to be credited to
each Education Subaccount. In the absence of a clear designation, all credits
made to the Education Account shall be equally allocated to each Education
Subaccount. As soon as practicable after the date designated by the Participant
in the Salary Deferral Agreement, the Employer shall pay to the Participant the
balance in the Education Subaccount with respect to such Education Recipient in
the manner designated by the Participant in the Salary Deferral Agreement and
permitted by the Employer in the Adoption Agreement. The following special
provisions shall apply with respect to the Education Account:
     6.4.1 Notwithstanding any provision in this Section 6 to the contrary, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance of the Education Account has been distributed to him, then
the balance in the Education Account on the date of the Qualifying Distribution
Event shall be distributed to him in the same manner and at the same time as his
Deferred Compensation Account is distributed to him under Section 7 and in
accordance with the rules and elections in effect under Section 7.
     6.4.2 If permitted by the Employer in the Adoption Agreement, a Participant
may defer the date of any withdrawal from the Education Account by giving notice
of the new withdrawal date to the Committee within the time limits specified in
the Adoption Agreement.
     Section 7. Qualifying Distribution Events Payment Options:
             7.1 Payment Options. The Employer shall designate in the Adoption
Agreement the payment options available upon a Qualifying Distribution Event.
Upon a Participant’s entry into the Plan, the Participant shall elect among
these designated payment options the method under which his vested Accrued
Benefit or, in the event of his death, any benefit payable as a result, will be
distributed; provided, however, that if permitted by the Employer in the
Adoption Agreement, a Participant may change the method of payment by

12



--------------------------------------------------------------------------------



 



giving notice of the new payment method to the Committee within the time limits
specified in the Adoption Agreement. In the event the Participant fails to make
a valid designation of the payment method, the distribution will be made in a
single lump sum payment. Notwithstanding any election made by the Participant,
the vested Accrued Benefit of the Participant will be distributed in a single
lump sum payment if the amount of such benefit does not exceed the dollar limit
specified by the Employer in the Adoption Agreement, if applicable.
             7.2 Prepayment. Notwithstanding any other provisions of this Plan,
if a Participant or any other person (a “recipient”) is entitled to receive
payments under the Plan, the Committee in its sole discretion may direct the
Employer to prepay all or any part of the payments remaining to be made to or on
behalf of the recipient, or to shorten the payment period. The amount of such
prepayment shall be in full satisfaction of the Employer’s obligations hereunder
to the recipient and to all persons claiming under or through the recipient with
respect to the payments being prepaid. In the event of a partial prepayment, the
Committee shall designate which installments are being prepaid and, if
applicable, the accounts of the Participant from which such prepayments shall be
debited. The Committee’s determinations under this Section 7.2 shall be final
and conclusive upon all parties claiming benefits under this Plan.
     Section 8. Vesting:
             A Participant shall be fully vested in the portion of his Deferred
Compensation Account attributable to Salary Deferral Credits, and all income,
gains and losses attributable thereto. A Participant shall become fully vested
in the portion of his Deferred Compensation Account attributable to Employer
Credits, and income, gains and losses attributable thereto, in accordance with
the vesting schedule and provisions designated by the Employer in the Adoption
Agreement.

13



--------------------------------------------------------------------------------



 



             Section 9. Accounts; Deemed Investment; Adjustments to Account:
             9.1 Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Committee shall also establish a Retirement Account, In-Service Account and
Education Account as a part of the Deferred Compensation Account of each
Participant, if applicable. The amount credited to the Deferred Compensation
Account shall be adjusted pursuant to the provisions of Section 9.3.
             9.2 Deemed Investments. The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.
             9.3 Adjustments to Deferred Compensation Account. With respect to
each Participant who has a Deferred Compensation Account under the Plan, the
amount credited to such account shall be adjusted by the following debits and
credits, at the times and in the order stated:
     9.3.1 The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit.
     9.3.2 The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Salary Deferral Credits and Employer Credits
to such account since the last preceding Crediting Date.

14



--------------------------------------------------------------------------------



 



     9.3.3 The Deferred Compensation Account shall be credited or debited on
each day securities are traded on a national stock exchange with the amount of
deemed investment gain or loss resulting from the performance of the investment
funds elected by the Participant in accordance with Section 9.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.
             Section 10. Benefit Exchange:
             If elected by the Employer in the Adoption Agreement, the Employer
and the Participant may enter into an agreement under which the Participant’s
vested Accrued Benefit may be exchanged for another nonqualified benefit in
accordance with rules established by the Committee.
             Section 11. Transfer to Qualified Plan:
             If elected by the Employer in the Adoption Agreement and directed
by the Participant in the Salary Deferral Agreement, the Employer shall transfer
amounts from the Deferred Compensation Account of the Participant to the account
of the Participant under a tax-qualified retirement plan maintained by the
Employer and identified in the Adoption Agreement (the “Qualified Plan”) in
accordance with the following procedures:
             11.1 Maximize Qualified Plan Deferrals. As soon as administratively
feasible after the end of each Plan Year, the Employer shall determine the
amount of Salary Deferral Credits made to the Deferred Compensation Account of
the Participant for the Plan Year (excluding the amount of deemed investment
gain or loss with respect thereto) which is eligible for transfer to the
Qualified Plan. Such amount shall be determined so as to permit the maximum
allocation to the account of the Participant under the Qualified Plan for the
Plan Year without exceeding the limitations applicable to the Qualified Plan
(including by way of illustration and not limitation, the limitations under
Sections 402(g) and 401(k)(3) of the Code, and any successors thereto).

15



--------------------------------------------------------------------------------



 



             11.2 Maximize Qualified Plan Match. As soon as administratively
feasible after the end of each Plan Year, the Employer shall determine the
amount of any Employer Credits made as a matching amount to the Deferred
Compensation Account of the Participant for the Plan Year (excluding the amount
of deemed investment gain or loss with respect thereto) which is eligible for
transfer to the Qualified Plan. Such amount shall be determined so as to permit
the maximum allocation to the account of the Participant under the Qualified
Plan for the Plan Year without exceeding the limitations applicable to the
Qualified Plan (including by way of illustration and not limitation, the
limitation under Section 401(m)(2) of the Code, and any successors thereto).
             11.3 Transfer Deferral to Qualified Plan. No later than two and
one-half months following the end of the Plan Year, the Employer shall debit the
amount determined under Section 11.1 from the Deferred Compensation Account of
the Participant. If the Participant has directed in the Salary Deferral
Agreement that such transfer be made, the Employer shall allocate such amount to
the account of the Participant under the Qualified Plan. If the Participant has
not directed such transfer, the Employer shall distribute such amount from the
Deferred Compensation Account to the Participant.
             11.4 Credit Match to Qualified Plan. No later than two and one-half
months following the end of the Plan Year, the Employer shall debit the amount
determined under Section 11.2 from the Deferred Compensation Account of the
Participant. If the transfer described in Section 11.3 is made, the Employer
shall allocate the amount determined under Section 11.2 to the account of the
Participant under the Qualified Plan. If such transfer is not made and the
Participant receives a distribution of the amount determined under Section 11.1,
the Participant shall forfeit the amount determined under Section 11.2.

16



--------------------------------------------------------------------------------



 



             11.5 Compliance with Qualified Plan. In its sole discretion, the
Employer may make multiple transfers or distributions under this Section 11
during the Plan Year; provided, however, that no transfers shall be made under
this Section 11 if precluded by the terms of the Qualified Plan.
             Section 12. Administration by Committee:
             12.1 Membership of Committee. The Committee shall consist of at
least three individuals who shall be appointed by the Board to serve at the
pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.
             12.2 Committee Officers; Subcommittee. The members of the Committee
may elect Chairman and may elect an acting Chairman. They may also elect a
Secretary and may elect an acting Secretary, either of whom may be but need not
be a member of the Committee. The Committee may appoint from its membership such
subcommittees with such powers as the Committee shall determine, and may
authorize one or more of its members or any agent to execute or deliver any
instruments or to make any payment on behalf of the Committee.
             12.3 Committee Meetings. The Committee shall hold such meetings
upon such notice, at such places and at such intervals as it may from time to
time determine. Notice of meetings shall not be required if notice is waived in
writing by all the members of the Committee at the time in office, or if all
such members are present at the meeting.

17



--------------------------------------------------------------------------------



 



             12.4 Transaction of Business. A majority of the members of the
Committee at the time in office shall constitute a quorum for the transaction of
business. All resolutions or other actions taken by the Committee at any meeting
shall be by vote of a majority of those present at any such meeting and entitled
to vote. Resolutions may be adopted or other action taken without a meeting upon
written consent thereto signed by all of the members of the Committee.
             12.5 Committee Records. The Committee shall maintain full and
complete records of its deliberations and decisions. The minutes of its
proceedings shall be conclusive proof of the facts of the operation of the Plan.
             12.6 Establishment of Rules. Subject to the limitations of the
Plan, the Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.
             12.7 Conflicts of Interest. No individual member of the Committee
shall have any right to vote or decide upon any matter relating solely to
himself or to any of his rights or benefits under the Plan (except that such
member may sign unanimous written consent to resolutions adopted or other action
taken without a meeting), except relating to the terms of his Salary Deferral
Agreement.
             12.8 Correction of Errors. The Committee may correct errors and, so
far as practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

18



--------------------------------------------------------------------------------



 



             12.9 Authority to Interpret Plan. Subject to the claims procedure
set forth in Section 18 the Plan Administrator and the Committee shall have the
duty and discretionary authority to interpret and construe the provisions of the
Plan and to decide any dispute which may arise regarding the rights of
Participants hereunder, including the discretionary authority to construe the
Plan and to make determinations as to eligibility and benefits under the Plan.
Determinations by the Plan Administrator and the Committee shall apply uniformly
to all persons similarly situated and shall be binding and conclusive upon all
interested persons.
             12.10 Third Party Advisors. The Committee may engage an attorney,
accountant, actuary or any other technical advisor on matters regarding the
operation of the Plan and to perform such other duties as shall be required in
connection therewith, and may employ such clerical and related personnel as the
Committee shall deem requisite or desirable in carrying out the provisions of
the Plan. The Committee shall from time to time, but no less frequently than
annually, review the financial condition of the Plan and determine the financial
and liquidity needs of the Plan. The Committee shall communicate such needs to
the Employer so that its policies may be appropriately coordinated to meet such
needs.
             12.11 Compensation of Members. No fee or compensation shall be paid
to any member of the Committee for his Service as such.
             12.12 Expense Reimbursement. The Committee shall be entitled to
reimbursement by the Employer for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan.
             12.13 Indemnification. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Employer shall

19



--------------------------------------------------------------------------------



 



indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums for which are paid from the
Employer’s own assets), each member of the Committee and each other officer,
employee, or director of the Employer to whom any duty or power relating to the
administration or interpretation of the Plan may be delegated or allocated,
against any unreimbursed or uninsured cost or expense (including any sum paid in
settlement of a claim with the prior written approval of the Board) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud, bad faith, willful misconduct or gross negligence.
             Section 13. Contractual Liability; Trust:
             13.1 Contractual Liability. The obligation of the Employer to make
payments hereunder shall constitute a contractual liability of the Employer to
the Participant. Such payments shall be made from the general funds of the
Employer, and the Employer shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Participant shall not have any interest in any
particular assets of the Employer by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Employer,
such right shall be no greater than the right of an unsecured creditor of the
Employer.
             13.2 Trust. If so designated in Section 2.34 of the Adoption
Agreement, the Employer may establish a Trust with the Trustee, pursuant to such
terms and conditions as are set forth in the Trust Agreement. The Trust, if and
when established, is intended to be treated as a grantor trust for purposes of
the Code. The establishment of the Trust is not intended to cause Participants
to realize current income on amounts contributed thereto, and the Trust shall be
so interpreted and administered.

20



--------------------------------------------------------------------------------



 



             Section 14. Allocation of Responsibilities:
             The persons responsible for the Plan and the duties and
responsibilities allocated to each are as follows:
             14.1 Board.
       (i) To amend the Plan;
       (ii) To appoint and remove members of the Committee; and
       (iii) To terminate the Plan.
             14.2 Committee.
       (i) To designate Participants;
       (ii) To interpret the provisions of the Plan and to determine the rights
of the Participants under the Plan, except to the extent otherwise provided in
Section 19 relating to claims procedure;
       (iii) To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;
       (iv) To account for the Accrued Benefits of Participants; and
       (v) To direct the Employer in the payment of benefits.
             14.3 Plan Administrator.
       (i) To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and
       (ii) To administer the claims procedure to the extent provided in
Section 19.
             Section 15. Benefits Not Assignable; Facility of Payments:
             15.1 Benefits not Assignable. No portion of any benefit credited or
paid under the Plan with respect to any Participant shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void, nor shall
any

21



--------------------------------------------------------------------------------



 



portion of such benefit be in any manner payable to any assignee, receiver or
any one trustee, or be liable for his debts, contracts, liabilities, engagements
or torts. Notwithstanding the foregoing, in the event that all or any portion of
the benefit of a Participant is transferred to the former spouse of the
Participant incident to a divorce, the Committee shall maintain such amount for
the benefit of the former spouse until distributed in the manner required by an
order of any court having jurisdiction over the divorce, and the former spouse
shall be entitled to the same rights as the Participant with respect to such
benefit.
             15.2 Payments to Minors and Others. If any individual entitled to
receive a payment under the Plan shall be physically, mentally or legally
incapable of receiving or acknowledging receipt of such payment, the Committee,
upon the receipt of satisfactory evidence of his incapacity and satisfactory
evidence that another person or institution is maintaining him and that no
guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.
             Section 16. Beneficiary:
             The Participant’s Beneficiary shall be the person or persons
designated by the Participant on the Beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a Beneficiary, the Beneficiary shall be his Surviving Spouse. If the
Participant does not designate a Beneficiary and has no Surviving Spouse, the
Beneficiary shall be the Participant’s estate. The designation of a Beneficiary
may be changed or revoked only by filing a new Beneficiary designation form with
the Committee or its designee. If a Beneficiary (the “primary Beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to

22



--------------------------------------------------------------------------------



 



which he is entitled shall be paid to the contingent Beneficiary, if any, named
in the Participant’s current Beneficiary designation form. If there is no
contingent Beneficiary, the balance shall be paid to the estate of the primary
Beneficiary. Any Beneficiary may disclaim all or any part of any benefit to
which such Beneficiary shall be entitled hereunder by filing a written
disclaimer with the Committee before payment of such benefit is to be made. Such
a disclaimer shall be made in a form satisfactory to the Committee and shall be
irrevocable when filed. Any benefit disclaimed shall be payable from the Plan in
the same manner as if the Beneficiary who filed the disclaimer had died on the
date of such filing.
             Section 17. Amendment and Termination of Plan:
             The Board may amend any provision of the Plan or terminate the Plan
at any time; provided, that in no event shall such amendment or termination
reduce any Participant’s Accrued Benefit as of the date of such amendment or
termination, nor shall any such amendment affect the terms of the Plan relating
to the payment of such Accrued Benefit.
             Notwithstanding the foregoing, the Plan shall be terminated upon
the occurrence of one or more of the events designated in the Adoption
Agreement. Upon the occurrence of a termination event, the Accrued Benefit of
each Participant may become fully vested and payable to the Participant in a
lump sum if designated by the Employer in the Adoption Agreement.
             Section 18. Communication to Participants:
             The Employer shall make a copy of the Plan available for inspection
by Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

23



--------------------------------------------------------------------------------



 



             Section 19. Claims Procedure:
            The following claims procedure shall apply with respect to the Plan:
             19.1 Filing of a Claim for Benefits. If a Participant or
Beneficiary (the “claimant”) believes that he is entitled to benefits under the
Plan which are not being paid to him or which are not being accrued for his
benefit, he shall file a written claim therefor with the Plan Administrator. In
the event the Plan Administrator shall be the claimant, all actions which are
required to be taken by the Plan Administrator pursuant to this Section 19 shall
be taken instead by another member of the Committee designated by the Committee.
             19.2 Notification to Claimant of Decision. Within 90 days after
receipt of a claim by the Plan Administrator (or within 180 days if special
circumstances require an extension of time), the Plan Administrator shall notify
the claimant of his decision with regard to the claim. In the event of such
special circumstances requiring an extension of time, there shall be furnished
to the claimant prior to expiration of the initial 90-day period written notice
of the extension, which notice shall set forth the special circumstances and the
date by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review.

24



--------------------------------------------------------------------------------



 



             19.3 Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant shall appeal denial of the
claim by filing a written application for review with the Committee. Following
such request for review, the Committee shall fully and fairly review the
decision denying the claim. Prior to the decision of the Committee, the claimant
shall be given an opportunity to review pertinent documents and to submit issues
and comments in writing.
             19.4 Decision on Review. The decision on review of a claim denied
in whole or in part by the Plan Administrator shall be made in the following
manner:
     19.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).
     19.4.2 With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall cite
specific references to the pertinent Plan provisions on which the decision is
based.
     19.4.3 The decision of the Committee shall be final and conclusive.
             19.5 Action by Authorized Representative of Claimant. All actions
set forth in this Section 19 to be taken by the claimant may likewise be taken
by a representative of the claimant duly authorized by him to act in his behalf
on such matters. The Plan Administrator and the Committee may require such
evidence as either may reasonably deem necessary or advisable of the authority
to act of any such representative.

25



--------------------------------------------------------------------------------



 



             Section 20. Miscellaneous Provisions:
             20.1 Set off. Notwithstanding any other provision of this Plan, the
Employer may reduce the amount of any payment otherwise payable to or on behalf
of a Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the Participant to the Employer that is then due
and payable, and the Participant shall be deemed to have consented to such
reduction.
             20.2 Notices. Each Participant who is not in Service and each
Beneficiary shall be responsible for furnishing the Committee or its designee
with his current address for the mailing of notices and benefit payments. Any
notice required or permitted to be given to such Participant or Beneficiary
shall be deemed given if directed to such address and mailed by regular United
States mail, first class, postage prepaid. If any check mailed to such address
is returned as undeliverable to the addressee, mailing of checks will be
suspended until the Participant or Beneficiary furnishes the proper address.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.
             20.3 Lost Distributees. A benefit shall be deemed forfeited if the
Plan Administrator is unable to locate the Participant or Beneficiary to whom
payment is due on or before the fifth anniversary of the date payment is to be
made or commence; provided, that the deemed investment rate of return pursuant
to Section 9.2 shall cease to be applied to the Participant’s account following
the first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

26



--------------------------------------------------------------------------------



 



             20.4 Reliance on Data. The Employer, the Committee and the Plan
Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Employer, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.
             20.5 Receipt and Release for Payments. Subject to the provisions of
Section 20.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.
             20.6 Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.
             20.7 Continuation of Employment. The establishment of the Plan
shall not be construed as conferring any legal or other rights upon any Employee
or any persons for continuation of employment, nor shall it interfere with the
right of the Employer to discharge any Employee or to deal with him without
regard to the effect thereof under the Plan.

27



--------------------------------------------------------------------------------



 



             20.8 Merger or Consolidation; Assumption of Plan. No employer-party
to the Plan shall consolidate or merge into or with another corporation or
entity, or transfer all or substantially all of its assets to another
corporation, partnership, trust or other entity (a “Successor Entity”) unless
such Successor Entity shall assume the rights, obligations and liabilities of
the employer-party under the Plan and upon such assumption, the Successor Entity
shall become obligated to perform the terms and conditions of the Plan. Nothing
herein shall prohibit the assumption of the obligations and liabilities of the
Employer under the Plan by any Successor Entity.
             20.9 Construction. The Employer shall designate in the Adoption
Agreement the state according to whose laws the provisions of the Plan shall be
construed and enforced, except to the extent that such laws are superseded by
ERISA.

28